IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,947-02


                   EX PARTE STEVE HERBERT SPECKMAN, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. C-372-010662-0861282-A IN THE 372ND DISTRICT COURT
                           FROM TARRANT COUNTY


        Per curiam.


                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated sexual

assault and was sentenced to thirty years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Speckman v. State, No. 07-13-00232-CR (Tex. App.—Amarillo May 23, 2014) (not

designated for publication).

        Applicant contends, among other things, that trial counsel rendered his guilty plea

involuntary. After the trial court ordered an affidavit from counsel, adopted the State’s proposed

findings of fact and conclusions of law, and recommended that we deny relief, Applicant filed a
                                                                                                   2

motion in this Court to dismiss his application. We filed and set his case for submission, ultimately

denied his motion to dismiss, and granted his motion to stay the proceedings so that he could amend

his application. Ex parte Speckman, 537 S.W.3d 49 (Tex. Crim. App. 2017); Ex parte Speckman,

No. WR-81,947-02 (Tex. Crim. App. Dec. 6, 2017) (not designated for publication).

       After Applicant filed amended applications on April 5 and 10, 2018, we remanded one of his

amended claims for a response from guilty-plea counsel and further findings of fact and conclusions

of law. Ex parte Speckman, No. WR-81,947-02 (Tex. Crim. App. Sept. 12, 2018) (not designated

for publication). On remand, counsel responded in a sworn affidavit and the trial court made further

findings of fact and concluded that counsel’s conduct was not deficient. On May 6, 2019, Applicant

then filed in this Court a motion to dismiss or stay the proceedings, noting that he had filed a

supplemental application in Tarrant County. On May 23, we received this application.

       Based on the trial court’s findings of fact and conclusions of law and this Court independent

review of the record and Applicant’s original, amended, and supplemental applications in this

proceeding, we deny relief.



Filed: September 11, 2019
Do not publish